Case 2:18-cr-00607-JFB Document 54 Filed 12/10/18 Page 1 of 5 PageID #: 353




                                                                    December 10, 2018

 BY EMAIL

 Burton Ryan
 Charles Kelly
 Assistant U.S. Attorneys
 U.S. Attorney’s Office
 Eastern District of New York
 610 Federal Plaza
 Central Islip, New York 11722


                Re:    United States v. Shikeba Rhamatzada, 18-CR-607-4 (JFB)


 Dear Messrs. Ryan and Kelly:

        We write on behalf of our client, Shikeba Rhamatzada, to request immediate
 disclosure of the following discovery items pursuant to Rules 16 and 7(f) of the Federal
 Rules of Criminal Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,
 Giglio v. United States, 405 U.S. 105 (1972), and its progeny, and the Fifth and Sixth
 Amendments to the United States Constitution.

        Each request calls for all responsive items which are within the possession,
 custody, or control of the government and are either known to exist or could by the
 exercise of due diligence become known to the government. Each request is also of a
 continuing nature, and we request prompt notice if responsive information comes to the
 government’s attention at any point in the future. If the government declines to provide
 any information requested, please advise us of the government’s objection so that we can
 consider bringing any dispute to the Court’s attention.

        I.      Statements of Ms. Rhamatzada

 1.      All records, reports, memoranda, notes, or other writings that contain the
 substance of any oral statement made by Ms. Rhamatzada to government or law
 enforcement authorities, whether or not the government intends to use any such
 statements at trial. See Fed. R. Crim. P. 16(a)(1)(A). This request includes internal
 reports and memoranda prepared by law enforcement agents to the extent that statements
 of Ms. Rhamatzada are related or described within. Where a statement is contained in
 more than one writing, please provide each such writing.
Case 2:18-cr-00607-JFB Document 54 Filed 12/10/18 Page 2 of 5 PageID #: 354
 Asst. U.S. Attorneys Burton Ryan and Charles Kelly
 December 10, 2018
 Page 2 of 5


 2.     All written or recorded statements made by Ms. Rhamatzada, at any time and in
 any context, regardless of the government’s intentions with respect to their use at trial.
 See Fed R. Crim. P. 16(a)(1)(B).

 3.       The substance of all oral statements made by Ms. Rhamatzada to government or
 law enforcement authorities that have not been previously disclosed and that have not
 been disclosed pursuant to Requests 1 and 2 above and that the government may use at
 trial. See Fed. R. Crim. P. 16(a)(1)(A). This request includes not only statements that the
 government intends to introduce at trial, but also statements that the government may use
 for impeachment or other purposes.

 4.     All recorded testimony of Ms. Rhamatzada or of any person authorized to legally
 bind Ms. Rhamatzada or to make admissions on Ms. Rhamatzada’s behalf before any
 grand jury.

 5.    With respect to the government’s due diligence obligation, please provide the
 name and whereabouts of any government agent or employee who has had contact with
 Ms. Rhamatzada, but who has not been interviewed, to determine whether Ms.
 Rhamatzada made statements in his or her presence.

        II.     Documents and Tangible Objects

 6.     Copies of all books, papers, documents and photographs that are material to the
 preparation of the defense or are intended for use at trial. See Fed. R. Crim. P.
 16(a)(1)(E).

 7.     A description of all tangible objects, buildings or places material to the
 preparation of the defense, intended for use at trial or obtained from Ms. Rhamatzada,
 which have not already been described or produced by the government. Id.

 8.     The results or reports of any examination or scientific test. See Fed. R. Crim. P.
 16(a)(1)(F).

 9.      A detailed description of any documents, objects or physical evidence relating to
 this case that have been destroyed or lost, or are no longer in the custody or control of the
 government. If the government contemplates destroying or releasing any such items in
 the future, we request notice and an opportunity to object prior to any such action.

 10.     Details regarding any searches conducted in the course of this investigation and
 whether or not items seized in the search will be introduced by the government as
 evidence at trial, including but not limited to the premises searched, the date of the
 search, copies of any warrants and applications for warrants, the names of the officers
 who conducted the search, descriptions of any items seized, the name of any individual
Case 2:18-cr-00607-JFB Document 54 Filed 12/10/18 Page 3 of 5 PageID #: 355
 Asst. U.S. Attorneys Burton Ryan and Charles Kelly
 December 10, 2018
 Page 3 of 5


 purporting to give consent to any such search and the purported relationship between that
 period and the premises searched.

 11.     As a predicate to motions pursuant to Rule 12 of the Federal Rules of Criminal
 Procedure, we further request that the government turn over any and all applications,
 affidavits or affirmations, orders and other documents which relate to any wire,
 electronic, oral, or video surveillance conducted in conjunction with any investigation
 underlying or related to this case.

 12.     You have already provided recordings and line sheets reflecting the purportedly
 pertinent recordings of Ms. Rhamatzada’s statements intercepted on the Title III wiretap.
 Please immediately provide the wiretap applications, any affidavits submitted in support
 of the same, and the orders authorizing the wiretap and wiretap authorizations, if any.

 13.     Provide all information regarding the minimization procedures required by the
 wiretap order, and those actually followed by the agents in connection with their
 interception of Ms. Rhamatzada’s telephone calls.

 14.      Regarding the search of any electronic device, email account, or any other data,
 provide the search term protocols used to conduct the search, and information concerning
 whether any “taint team” was employed to screen for privileged information, when such
 taint team was put in place, and what, if any, materials the taint team determined initially
 to be privileged but nevertheless turned over to the investigative team.

 15.     Regarding any bank accounts seized pursuant to the forfeiture allegations set forth
 in the indictment, please provide all affidavits and supporting exhibits submitted to any
 court in support of a request to seize such bank accounts.

        III.    Charts, Summaries, Analyses or Reports

 16.     All charts, summaries or calculations reflecting the contents of writings or other
 documents that are either (a) material to the preparation of the defense, or (b) intended for
 use by the government as evidence in its case-in-chief at trial.

 17.   Copies of all handwriting exemplars or handwriting samples used to perform any
 handwriting analyses in connection with the investigation in this case.

        IV.     Hearsay Testimony

 18.     Please state whether the government intends to offer any hearsay evidence
 pursuant to Rules 803(24) and/or 804(5) of the Federal Rules of Evidence. If so, provide
 the information required by the Rules. This includes any statement by any alleged co-
 conspirator that the government intends to admit against any defendant at trial.
Case 2:18-cr-00607-JFB Document 54 Filed 12/10/18 Page 4 of 5 PageID #: 356
 Asst. U.S. Attorneys Burton Ryan and Charles Kelly
 December 10, 2018
 Page 4 of 5


        V.      Other Crimes, Wrongs, or Acts

 19.   Please describe any evidence of uncharged conduct of Ms. Rhamatzada that the
 government intends to introduce at trial. Fed. R. Evid. 404(b).

        VI.     Expert Testimony

 20.    Please disclose any evidence that the government may present at trial under Rules
 702, 703 or 705 of the Federal Rules of Evidence by providing a written report prepared
 and signed by the witness that includes a complete statement of all opinions to be
 expressed and the basis and reasons therefor, the data or other information relied upon in
 forming such opinions, and the qualifications of the witness. See Fed. R. Crim. P.
 16(a)(1)(F).

        VII.    Brady and Giglio Material

 21.     In addition to the above, please provide all documents, books, papers,
 photographs, tests or experiments, objects, statements of witnesses, and other evidence
 and information that (i) tends to exculpate Ms. Rhamatzada, (ii) may be favorable or
 useful to the defense as to either guilt or punishment, or (iii) tends to affect the weight or
 credibility of evidence to be presented against Ms. Rhamatzada. This includes all
 statements made by any of Ms. Rhamatzada’s coconspirators or any other witnesses,
 including all testimony given before the grand jury. This request applies to evidence that
 is within the possession, custody or control of the government, known by the government
 or could by the exercise of due diligence become known to the government. See Brady v.
 Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972) U.S.
 Attorney Manual § 9-5.001. This request includes, but is not limited to:

    •   information concerning prior investigations or audits of National Electronics, Inc.,
        and other companies at issue in the Indictment by any agency of the federal
        government;
    •   any findings of such investigations and recommendations made to the company;
        and
    •   any records of the company’s cooperation with such investigations and
        compliance with such recommendations.

 22.     If the government possesses information responsive to this request but takes the
 position that it does not fall within its Brady and Giglio obligations, please inform us so
 that we may seek the Court’s intervention.
Case 2:18-cr-00607-JFB Document 54 Filed 12/10/18 Page 5 of 5 PageID #: 357
 Asst. U.S. Attorneys Burton Ryan and Charles Kelly
 December 10, 2018
 Page 5 of 5


        VIII. Request for Particulars

 23.     Please particularize any “structured transaction” described in Count Four of the
 indictment by identifying the transaction date and bank account in which you contend the
 structured transaction took place.

 24.     With respect to Count Six of the indictment, please particularize (1) the use of the
 mail or facility in interstate or foreign commerce you allege was used with the intent to
 distribute the proceeds of an unlawful activity; (2) what “acts involving the failure to file
 currency transaction reports and money laundering” relate to Ms. Rhamatzada; (3) what
 acts Ms. Rhamatzada is alleged to have undertaken (or aided and abetted) to distribute the
 proceeds of such unlawful activity; and (4) what acts Ms. Rhamatzada is alleged to have
 undertaken (or aided and abetted) to promote, manage, establish, carry on and facilitate
 the promotion, management, establishment, and carrying on of such unlawful activity.

 25.    Please specify what conversation, if any, intercepted as part of the Title III
 wiretaps the government believes to be relevant to the charges set forth in the Indictment

        IX.     Reservation

          We expressly reserve the right to seek additional items of discovery not requested
 here, if the need arises out of the disclosures made by the government pursuant to this
 request.

        Thank you for your cooperation.


                                                       Sincerely,

                                                       /s/
                                                       Michael Tremonte
                                                       Noam Biale



 cc:    The Honorable Joseph F. Bianco (by ECF)
        All Counsel (by ECF)
